 

Exhibit 10.2

 

July 26, 2017

 

Industrea Acquisition Corp.

1120 Avenue of the Americas, 4th Floor

New York, NY 10036

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Industrea Acquisition Corp., a Delaware corporation (the “Company”),
and FBR Capital Markets & Co. and B. Riley & Co., LLC as representatives (the
“Representatives”) of the several underwriters (each, an “Underwriter” and
collectively, the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 23,000,000 of the Company’s units
(including up to 3,000,000 units that may be purchased to cover over-allotments,
if any) (the “Units”), each comprised of one share of the Company’s Class A
common stock, par value $0.0001 per share (the “Common Stock”), and one
redeemable warrant. Each Warrant (each, a “Warrant”) entitles the holder thereof
to purchase one share of Common Stock at a price of $11.50 per share, subject to
adjustment. The Units will be sold in the Public Offering pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the U.S. Securities and Exchange Commission (the “Commission”)
and the Company has applied to have the Units listed on The Nasdaq Capital
Market. Certain capitalized terms used herein are defined in paragraph 12
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the undersigned individuals (each, a “Director” and
collectively, the “Directors”), each of whom is a member of the Company’s board
of directors (the “Board”), hereby agrees with the Company as follows:

 

1.(a) Each Director agrees to serve as a member of the Board until the earlier
of (i) the annual meeting for the year in which his term expires and until his
or her successor has been elected and qualified, (ii) his death, resignation,
retirement, disqualification or removal or (iii) the liquidation of the Company.
Membership on the Board shall require adherence to the policies and procedures
adopted by the Board and enforceable upon all directors.

 

(b) Each Director shall, for so long as he remains a member of the Board,
fulfill the duties of a director of a Delaware corporation and, as requested by
the Chairman of the Board and the Chief Executive Officer of the Company, (i)
meet with management and/or members of the Board, at dates and times mutually
agreeable to Director and the Company, to discuss any matter involving the
Company, the Public Offering or a Business Combination, and cooperate in the
review of such matters, (ii) review and participate in the analysis of all
materials regarding a Business Combination that are provided to the Board by
management, (iii) attend due diligence meetings relating to potential Business
Combinations, (iv) participate in road shows relating to the Business
Combination, and/or (v) play an active role in the negotiation, due diligence,
structuring, closing and all other processes of any potential Business
Combination (collectively, the “Director Responsibilities”).

 

2.(a) As compensation for the Director Responsibilities, the Company shall pay
to each Director $50,000 per year, paid monthly.

 

(b) During the term of this Agreement, the Company shall reimburse each Director
on a monthly basis for all reasonable out-of-pocket expenses incurred by each
Director in connection with fulfilling the Director Responsibilities; provided,
however, that each Director complies with the applicable policies, practices and
procedures of the Company and submits proper expense reports, receipts or
similar documentation of such expenses as the Company may require.

 

(c) Each Director’s status during the term of this Agreement shall be that of an
independent contractor and not, for any purpose, that of an employee. All
payments and other consideration made or provided to each Director shall be made
or provided without withholding or deduction of any kind, and each Director
shall assume sole responsibility for discharging all tax or other obligations
associated therewith.

 

 1 

 

 

3.Each Director agrees that if the Company seeks stockholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, he shall (i) vote any shares of Capital Stock owned by him in favor
of any proposed Business Combination and (ii) not redeem any shares of Common
Stock owned by him in connection with such stockholder approval.

 

4.Each Director hereby agrees that in the event that the Company fails to
consummate a Business Combination within 24 months from the closing of the
Public Offering, or such later period approved by the Company’s stockholders in
accordance with the Company’s amended and restated certificate of incorporation
(the “Charter”), each Director shall take all reasonable steps to cause the
Company to (i) cease all operations except for the purpose of winding up, (ii)
as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Common Stock sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account (as defined below), including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay its franchise and income taxes (less up to $100,000 of interest
to pay dissolution expenses), divided by the number of then outstanding Offering
Shares, which redemption will completely extinguish all Public Stockholders’
rights as stockholders (including the right to receive further liquidating
distributions, if any), subject to applicable law, and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Board, dissolve and liquidate, subject
in each case to the Company’s obligations under Delaware law to provide for
claims of creditors and other requirements of applicable law. Each Director
agrees to not propose any amendment to the Charter to modify the substance or
timing of the Company’s obligation to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within 24 months from the
closing of the Public Offering, unless the Company provides its public
stockholders with the opportunity to redeem their shares of Common Stock upon
approval of any such amendment at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay its franchise and income taxes, divided by the number of then
outstanding Offering Shares.

 

Each Director acknowledges he has no right, title, interest or claim of any kind
in or to any monies held in the Trust Account or any other asset of the Company
as a result of any liquidation of the Company with respect to the Founder Shares
held by him. Each Director hereby further waives, with respect to any shares of
Common Stock held by him, if any, any redemption rights he may have in
connection with the consummation of a Business Combination, including, without
limitation, any such rights available in the context of a stockholder vote to
approve such Business Combination or a stockholder vote to approve an amendment
to the Charter to modify the substance or timing of the Company’s obligation to
redeem 100% of the Offering Shares if the Company has not consummated a Business
Combination within the time period set forth in the Charter or in the context of
a tender offer made by the Company to purchase shares of Common Stock (although
the Directors and their respective affiliates shall be entitled to redemption
and liquidation rights with respect to any Offering Shares they hold if the
Company fails to consummate a Business Combination within 24 months from the
date of the closing of the Public Offering).

 

5.During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, each Director shall not, without
the prior written consent of the Representatives, (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder, with respect to any Units, shares of Common Stock,
Founder Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him, (ii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Units, shares of Common Stock, Founder
Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). Each of the Directors acknowledges and agrees
that, prior to the effective date of any release or waiver, of the restrictions
set forth in this paragraph 5 or paragraph 8 below, the Company shall announce
the impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver. Any
release or waiver granted shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if the release or waiver is effected solely to permit a transfer not
for consideration and the transferee has agreed in writing to be bound by the
same terms described in this Letter Agreement to the extent and for the duration
that such terms remain in effect at the time of the transfer.

 

 2 

 

 

6.To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,000,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), each
Director agrees to forfeit, at no cost, a number of Founder Shares in the
aggregate equal to 3,750 multiplied by a fraction, (i) the numerator of which is
3,000,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
3,000,000. The forfeiture will be adjusted to the extent that the over-allotment
option is not exercised in full by the Underwriters so that the Initial
Stockholders will own an aggregate of 20.0% of the Company’s issued and
outstanding shares of Capital Stock after the Public Offering.

 

7.(a) Each Director hereby agrees not to participate in the formation of, or
become an officer or director of, any other any other blank check company such
as the Company until the Company has entered into a definitive agreement
regarding an initial Business Combination or unless the Company has failed to
complete a Business Combination within the time period set forth in the Charter.

 

(b) Each Director hereby agrees and acknowledges that: (i) the Underwriters and
the Company would be irreparably injured in the event of a breach by such
Director of his obligations under paragraphs 3, 4, 5, 6, 7(a), 8(a), 8(b) and
10, as applicable, of this Letter Agreement (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

8.(a) Each Director agrees that he shall not Transfer any Founder Shares (or
shares of Common Stock issuable upon conversion thereof) until the earlier of
(A) one year after the completion of the Company’s initial Business Combination
or (B) subsequent to the Business Combination, (x) if the last sale price of the
Common Stock equals or exceeds $12.00 per share (as adjusted for stock splits,
stock dividends, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination or (y) the date on which the Company
completes a liquidation, merger, capital stock exchange, reorganization or other
similar transaction that results in all of the Company’s stockholders having the
right to exchange their shares of Common Stock for cash, securities or other
property (the “Founder Shares Lock-up Period”).

 

(b) Each Director agrees that he shall not Transfer any Private Placement
Warrants (or shares of Common Stock issued or issuable upon the exercise of the
Private Placement Warrants), until 30 days after the completion of a Business
Combination (the “Private Placement Warrants Lock-up Period”, together with the
Founder Shares Lock-up Period, the “Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in paragraphs 8(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by any Director or
any of their permitted transferees (that have complied with this paragraph
8(c)), are permitted (a) to the Company’s officers or directors, any affiliate
or family member of any of the Company’s officers or directors or any affiliate
of Industrea Alexandria LLC (the “Sponsor”) or to any member(s) of the Sponsor
or any of their affiliates; (b) in the case of an individual, as a gift to such
person’s immediate family or to a trust, the beneficiary of which is a member of
such person’s immediate family, an affiliate of such person or to a charitable
organization; (c) in the case of an individual, by virtue of laws of descent and
distribution upon death of such person; (d) in the case of an individual,
pursuant to a qualified domestic relations order; (e) by private sales or
transfers made in connection with any forward purchase agreement or similar
arrangement or in connection with the consummation of a Business Combination at
prices no greater than the price at which the shares or warrants were originally
purchased; (f) by virtue of the laws of the State of Delaware or the Sponsor’s
limited liability company agreement upon dissolution of the Sponsor; (g) in the
event of the Company’s liquidation prior to the completion of a Business
Combination; or (h) in the event that, subsequent to the consummation of a
Business Combination, the Company consummates a liquidation, merger, capital
stock exchange or other similar transaction that results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property; provided, however, that in the case of clauses (a)
through (f), these permitted transferees must enter into a written agreement
with the Company agreeing to be bound by the transfer restrictions herein.

 

 3 

 

 

9.Each Director represents and warrants that he has never been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked. Each Director’s biographical information furnished to the
Company (including any such information included in the Prospectus) is true and
accurate in all respects and does not omit any material information with respect
to the Director’s background. Each Director’s questionnaire furnished to the
Company is true and accurate in all respects. Each Director represents and
warrants that: he is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; he has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding.

 

10.Except as disclosed in the Prospectus, neither the Sponsor nor any officer,
nor any affiliate of the Sponsor or any officer, nor any director of the
Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate, the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds held in the Trust Account prior to
the completion of the initial Business Combination: fees paid pursuant to
Section 2(a) of this Letter Agreement, repayment of a loan and advances up to an
aggregate of $300,000 made to the Company by the Sponsor; payment to an
affiliate of the Sponsor for certain office space, utilities and secretarial and
administrative support as may be reasonably required by the Company for a total
of $10,000 per month; payment of $50,000 per year to each of our independent
directors for services rendered as board members; reimbursement for any
reasonable out-of-pocket expenses related to identifying, investigating and
consummating an initial Business Combination, and repayment of loans, if any,
and on such terms as to be determined by the Company from time to time, made by
the Sponsor or any of the Company’s officers or directors to finance transaction
costs in connection with an intended initial Business Combination, provided
that, if the Company does not consummate an initial Business Combination, a
portion of the working capital held outside the Trust Account may be used by the
Company to repay such loaned amounts so long as no proceeds from the Trust
Account are used for such repayment. Up to $1,500,000 of such loans may be
convertible into warrants at a price of $1.00 per warrant at the option of the
lender. Such warrants would be identical to the Private Placement Warrants,
including as to exercise price, exercisability and exercise period.

 

11.Each Director has full right and power, without violating any agreement to
which he is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and to serve as a director on the Board and hereby
consents to being named in the Prospectus as a director of the Company.

 

 4 

 

 

12.As used herein, (i) “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Capital
Stock” shall mean, collectively, the Common Stock and the Founder Shares; (iii)
“Founder Shares” shall mean (a) the 5,750,000 shares of the Company’s Class B
common stock, par value $0.0001 per share, initially issued to the Sponsor (up
to 750,000 Shares of which are subject to complete or partial forfeiture by the
Sponsor if the over-allotment option is not exercised by the Underwriters) for
an aggregate purchase price of $25,000, or $0.004 per share, prior to the
consummation of the Public Offering; (iv) “Initial Stockholders” shall mean the
Sponsor and any Insider that holds Founder Shares; (v) “Private Placement
Warrants” shall mean the Warrants to purchase up to 9,900,000 shares of Common
Stock of the Company (or 11,100,000 shares of Common Stock if the over-allotment
option is exercised in full) that the Sponsor has agreed to purchase for an
aggregate purchase price of $9,900,000 in the aggregate (or $11,100,000 if the
over-allotment option is exercised in full), or $1.00 per whole Warrant, in a
private placement that shall occur simultaneously with the consummation of the
Public Offering; (vi) “Public Stockholders” shall mean the holders of securities
issued in the Public Offering; (vii) “Trust Account” shall mean the trust fund
into which a portion of the net proceeds of the Public Offering shall be
deposited; and (viii) “Transfer” shall mean the (a) sale of, offer to sell,
contract or agreement to sell, hypothecate, pledge, grant of any option to
purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

13.The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Director shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

14.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

15.No party hereto may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on each
Director and their respective successors, heirs and assigns and permitted
transferees.

 

16.Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

17.This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

18.This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

19.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

 5 

 

 

20.Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

21.This Letter Agreement shall terminate on the earlier of (i) the expiration of
the Lock-up Periods or (ii) the liquidation of the Company; provided, however,
that this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by December 31, 2017.

 

[Signature Page Follows]

 

 6 

 

 

  Sincerely,       DIRECTORS:         By: /s/ David A.B. Brown     Name: David
A.B. Brown         By: /s/ Thomas K. Armstrong, Jr.     Name:  Thomas K.
Armstrong, Jr.         By: /s/ David G. Hall     Name:  David G. Hall        
By: /s/ Brian Hodges     Name:  Brian Hodges         By: /s/ Gerard F. Rooney  
  Name:  Gerard F. Rooney

 

INDUSTREA ACQUISITION CORP.         By: /s/ Tariq Osman     Name: Tariq Osman  
  Title: Executive Vice President  

 

[Signature Page to Letter Agreement]

 

 

 